Citation Nr: 1525308	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-00 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The issue of entitlement to service connection for tinnitus has been raised by the record in a September 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

The evidence is in equipoise as to whether bilateral hearing loss is related to in-service noise exposure.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.




Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except for her entrance examination and dental records, the Veteran's service treatment records are unavailable.  VA has a heightened duty to assist the appellant in developing her claim since government records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Analysis

The March 2012 VA examination shows puretone thresholds of 26 decibels or greater in four of the five relevant frequencies in both ears and puretone thresholds of 40 decibels or greater in at least three of the five relevant frequencies in both ears.  Thus, there is a diagnosis of bilateral hearing loss disability for VA purposes. 

Accordingly, the question is whether her current bilateral hearing loss is related to active military service or events therein.  See 38 C.F.R. § 3.303.

With respect to an in-service injury or disease, the Veteran claims in-service noise exposure from working as a Morse code-intercept operator.  Her assertion is supported by her discharge paper showing that occupation in service.  The Board will concede that the appellant had in-service noise exposure.

There is conflicting medical evidence on whether the bilateral hearing loss is related to the in-service noise exposure.

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

The March 2012 VA examiner noted that the Veteran had a preexisting left ear hearing loss on entrance.  The examiner opined that given the relatively low level of noise exposure the appellant would have received as a radio/Morse code intercept operator, it is less likely than not that there was an aggravation in hearing during service due to acoustic trauma.  

As to the adequacy of that opinion, the claimant and her fellow veteran assert that the noise exposure as an operator was episodically loud.  The appellant and her fellow veteran are competent to report the level of noise exposure, and the Board finds them credible.  In a September 2014 informal hearing presentation, the representative cited a report that states that studies show that Morse code operators face a significant probability of exposure to hazardous noise levels.  In addition, the representative notes that the examiner stated that on entrance there was an elevated puretone threshold in the left ear at 3000 Hertz but that the puretone threshold was not tested at 3000 Hertz.  The Board notes, however, that on entrance the puretone threshold in the left ear at 2000 Hertz was 30 Hertz.  Regardless of the inconsistency between what the examiner reported and what the entrance examination report reveals, the Veteran did not have a hearing loss disability for VA purposes in either ear on entrance.  Therefore, an aggravation theory of entitlement is inapplicable to this claim.  Moreover, the examiner did not address a causation theory of entitlement for either ear.

A March 2012 VA general-medical examiner noted that the Veteran's history of hearing loss and stated that the hearing loss began in the 1970s.  In particular, the examiner specifically stated that the hearing loss occurred during active service as opposed to occurring before or after active service.  Thus, the March 2012 VA examiner appeared to accept that the bilateral hearing loss was incurred in active service.

In an October 2013 medical opinion, a VA doctor noted that the Veteran's hearing was tested on enlistment, but that no hearing test or audiogram on separation is contained in the claims file.  As for whether the bilateral hearing loss is due to acoustic trauma while on active duty, the doctor stated that due to the absence of a record of testing at separation, the degree of noise-induced sensorineural hearing loss attributable to noise exposure while on active duty cannot be determined without resorting to speculation.  The Board notes that the VA doctor did indicate that the bilateral hearing loss was noise induced in nature.

In light of the competent lay evidence and medical treatise evidence of a high level of in-service noise exposure, the favorable opinion rendered by the March 2012 VA general-medical examiner, and the diagnosis of noise-induced sensorineural hearing loss by a VA doctor in October 2013, the evidence is in equipoise as to whether bilateral hearing loss is related to in-service noise exposure.  Thus, service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


